UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 28, 2011 First Financial Holdings, Inc. (Exact name of registrant as specified in charter) Delaware 0-17122 57-0866076 State or other jurisdiction of incorporation Commission File Number I.R.S. Employer I.D. number 2440 Mall Drive, Charleston, South Carolina29406 (Address of principal executive offices) Registrant's telephone number (including area code): (843) 529-5933 Not applicable (Former name or former address, if changed since last report) ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4c under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 Financial Information Item 2.02 Results of Operations and Financial Condition On July 28, 2011 First Financial Holdings, Inc. announced its third quarter fiscal year 2011 results and quarterly dividend payment.For more information regarding this matter, see the press release attached hereto as Exhibit 99.1. Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit (99.1). Press release dated July 28, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST FINANCIAL HOLDINGS, INC /s/ Blaise B. Bettendorf Blaise B. Bettendorf Executive Vice President and Chief Financial Officer Date: July 28, 2011 EXHIBIT INDEX Exhibit Number Description First Financial Holdings, Inc. third quarter fiscal year 2011 results and quarterly dividend payment.
